Citation Nr: 1039794	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-37 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a bilateral 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied service connection 
for a bilateral eye condition.

The Veteran appeared and testified at a personal hearing in 
August 2010 before the undersigned Veterans Law Judge sitting in 
Seattle, Washington.  A transcript of the hearing is contained in 
the record.

The Veteran submitted additional evidence, along with a waiver of 
original agency review, in August 2010.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Service treatment records show treatment for uveitis and 
Epidemic Keratoconjunctivitis (EKC) from 2001 to 2003.  Post-
service treatment records and a fee-basis VA examination show 
residual corneal scarring of both eyes.  The Veteran has 
continuous subjective complaints of pain, distorted vision, and 
light sensitivity.


CONCLUSION OF LAW

Residuals of a bilateral eye disorder were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for residuals of a bilateral eye disorder, the 
Board finds that failure to discuss VCAA compliance will result 
in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran filed a claim for service connection for a bilateral 
eye condition in March 2006, following his discharge from active 
service.  He contends that the eye infection he developed in 2001 
lead to an decrease in his visual acuity, and continues to cause 
him pain, macular degeneration, light sensitivity, and corneal 
rips.

An eye examination report dated October 31, 1996, performed at 
the time of the Veteran's enlistment physical examination noted: 


Distant Vision
Refraction (By lens)
Near Vision
Righ
t 
20/400 
Corrected to 
20/20
By -2.50    S -1.00    
Cx 003
20/40 
Corrected to 
20/20
Left
20/400 
Corrected to 
20/20
By -2.50    S -1.00    
Cx 160
20/40 
Corrected to 
20/20

In the summary of defects noted on that examination, it was 
indicated that the Veteran had a vision defect.

In a medical history reported in a summary of eye treatments in 
service between September 12 and November 9 (year not reported on 
the record), it was noted that the Veteran had myopic astigmatic 
onset at age twelve.  

On September 12, 2001, the Veteran had acute onset of right eye 
irritation; he tried flushing the eye with water, then sought 
treatment.  The diagnosis was viral conjunctivitis.  Five days 
later he had increased pain, tearing and photophobia and was 
assessed with iritis vs. glaucoma.  He was treated with 
prednisone for several weeks with some relief of symptoms.  

In a November 8, 2001 service treatment records, the Veteran 
related that upon stopping the prednisone a few weeks earlier, he 
noticed a decrease in visual acuity in his right eye that had 
progressively worsened.   Objectively, his uncorrected vision was 
measured as 20/400 bilaterally, 20/20 corrected left eye, and 
20/200 corrected right eye.  Physical examination of the eyes 
revealed PERRAL (Pupils were Equal, Round Reactive to Light and 
Accommodation), EOMI (Extra Ocular Movements Intact), the 
conjunctiva were moist and without injection, and not photophobia 
was present.  On Slit lamp testing, there were SPK (Superficial 
Punctate Keratopathy)/scarring in the right eye and three gray 
spots in the left eye.  The lenses were clear.  The assessment 
was scarred/SPK cornea, right greater than left of unclear 
etiology, but likely related to recent 
uveitis/steroid/conjunctivitis.  It was noted that a flourescein 
test revealed no corneal defects in either eye.

An ophthalmology consultation in mid-November concluded with a 
provisional diagnosis of corneal opacities rule/out epidemic 
keratoconjunctivitis (EKC) versus corneal scarring versus active 
infection.  The physician gave a prognosis of "should clear but 
may take up to one or two years."  The Veteran was still being 
treated for an acute decrease in vision in July 2002, including 
use of steroid eye drops.  He reported "somewhat blurred" 
vision in August 2002.  

In June 2003, the Veteran was found to have active EKC, and was 
sent for a private ophthalmologic examination.  At the time he 
had corrected vision in the right eye of 20/40 and corrected 
vision in the left eye of 20/20, with glasses.  He complained of 
blurred vision, pain and photophobia for the prior two weeks.  He 
had nummular subepithelial infiltrated diffusely in the right 
eye, minimal conjunctival infection, and trace subepithelial 
infiltrates in the left eye.  He was assessed with recurrent 
nummular keratitis greater in the right eye than in the left eye, 
possibly secondary to prior EKC versus other viral infection 
versus noninfectious etiology.  

In December 2003, the Veteran best corrected vision was 20/30 for 
both distant and near vision in the right eye, and 20/20 for both 
distant and near vision in the left eye.  He continued to have 
EKC scars, which were noted to be "extensive" in the right eye.  

An eye examination report dated in November 2004, performed at 
the time of a physical examination noted: 


Distant Vision
Refraction (By lens)
Near Vision
Righ
t 
20/400 
Corrected to 
20/25
By -----S----Cx----
20/50 
Corrected to 
20/20
Left
20/400 
Corrected to 
20/20
By -----S----Cx----
20/30 
Corrected to 
20/20

The Veteran was afforded a VA fee-basis examination in May 2006; 
there is no indication the claims file was available or reviewed 
in conjunction with the examination.  He reported he had EKC of 
both eyes in the late fall of 2001 with resultant scarred corneas 
with severe loss of visual acuity in the right eye, due to a 
bacterial or viral infection.  He reported symptoms of eye pain 
and distorted vision.  Over the past year, he had not had any 
incapacitating episodes of eye infections.  He was treated with 
steroids for two years, from 2001 to 2003.  His functional 
impairment was noted to be vision loss, and loss of depth 
perception.  

On physical examination his intraocular pressure was within 
normal limits for both eyes, his funduscopy examination was 
within normal limits, and keratoconus was not present.  His 
uncorrected far vision on the right was 20/400 and corrected was 
20/30.  His uncorrected near vision on the right was 20/80 and 
corrected was 20/30.  His uncorrected far vision on the left was 
20/400 and corrected was 20/20.  And his uncorrected near vision 
on the left was 20/40, which corrected to 20/20.  His visual 
field examination and his Goldmann perimeter test results were 
within normal limits.  The examiner noted that no diagnosis could 
be given because his condition had resolved.  However, he 
remarked that the Veteran had very light corneal scarring, or 
haze, of the right eye, located paracentrally in the upper third 
of the cornea.  The left cornea looked normal.  Since the haze 
did not impinge upon the optical axis of the right eye, it was 
not resulting in loss of vision of that eye.  In a requested 
addendum,  the examiner further stated that the scaring of the 
right cornea was not significant because it was not on the visual 
axis and the condition had resolved.

A private eye examination report dated in February 2007 the 
Veteran related that his right eye had not changed in five years.  
He noted that during his last military physical in 2004, his best 
corrected vision was 20/80 in the right eye.  He was not 
currently on any medications, as he had tapered off use of 
prednisone in 2003.  His corrected vision on examination was 
noted to be "20/40+2" in the right eye and 20/20 in the left 
eye.  The examiner concluded that there were mild corneal changes 
secondary to old EKC, and a mild decrease in vision secondary to 
corneal scarring, with a mild increase in glare related to the 
eye condition.

In October 2008, the Veteran underwent a private eye examination 
with Group Health Cooperative, as a self-referral .  He was noted 
to have a past ocular history of recurrent erosion of the cornea 
on the left, and unspecified corneal opacity on the right.  The 
Veteran complained of on-going redness, pain, and light 
sensitivity.  His corrected visual acuity was noted to be 20/30 
on the right and 20/20 on the left.  He stated he has 
intermittent irritation, with a foreign body sensation and 
periodic abrasions of both eyes.  His right cornea had "faint 
subepithelial scarring primarily superiorly with iron deposit; 
otherwise scattered."  His left eye had scattered peripheral 
subepithelial scarring.  He was assessed with corneal scarring, 
greater in the right eye than the left.  Corneal topography 
confirmed higher astigmatism in the right eye with steeping 
superiorly.  The physician continued that the Veteran had corneal 
scarring in both eyes, right more than left, which was likely due 
to the prior infections that resulted in some irregular 
astigmatism that cannot be fully corrected with glasses or 
contacts in the right eye.

During his August 2010 hearing, the Veteran stated that he had 
not seen a doctor in over a year due to unemployment and loss of 
medical benefits.  He stated that prior to his unemployment he 
would go to the eye doctor five to ten times a year.  He noted 
that he does not have impaired vision in his left eye, though 
there is scarring on his left eye.  He continued that his right 
eye scarring did affect his vision, and that he had light 
sensitivity in both eyes.  He stated that his largest problem was 
that his eyes were injured multiple times per year, as simply by 
opening his eyes he would scratch his cornea, which he described 
as "thin."  

The Board has considered the Veteran's claims for service 
connection for residuals of a bilateral eye disorder, and finds 
that service connection is warranted on a direct basis.  During 
service, the Veteran was treated for EKC, with severe scarring of 
the right cornea and mild scarring in the left cornea.  His 
ongoing complaints have included photosensitivity and blurred 
vision.  The scarring and complaints have remained the same.  

Although the May 2006 VA examiner noted that the Veteran did not 
have a current eye condition, the examiner did note residuals of 
scarring on the right cornea, and decreased visual acuity in the 
right eye.  He did not note scarring on the left cornea, but 
subsequently in 2007 and 2008 private physicians noted scattered 
scarring on the left cornea as well.  Records from service and 
the 2008 private treatment record note the likelihood that the 
scarring was caused by his EKC/uveitis in service.  As such, the 
Veteran is entitled to the benefit of the doubt, and service 
connection for residuals of a bilateral eye condition is 
warranted.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for residuals of a bilateral 
eye disorder is allowed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


